The opinion of the court was delivered by
Thompson, J.
The lien as filed was “ upon a contract for the performance of work and labour as architect” upon the bank building of plaintiff in error. The bill of particulars specifies the *425claim to be tbe “ amount of the contract price for work, labour, plans, and drawings furnished in and about the erection and construction of the building.” The contract was with the defendant in error by the designation of “ architect,” and his duties were principally defined to be “to make all designs, plans, and drawings of the said buildings and furniture; to fully explain and direct the execution of the same by the various mechanics,” &c. There were other stipulations for services to be performed by the plaintiff, but they' constitute no part of the claim filed, nor was there any controversy about them.
These duties, and for the performance of which the claim was filed, were immediately connected with the erection of the building, and deemed necessary to its satisfactory construction by the plaintiffs in error. Does such a claim come within the purview of the mechanics’ lien laws ?
The Acts of Assembly of 1808 and 1806, designated the mechanics, and material men entitled to file liens, but this was omitted in the Act of June 15th 1886, and in lieu thereof a general provision was substituted, by which houses and buildings covered by the act should be subject to a lien for the payment of all debts contracted “ for work done or materials furnished for or about the erection or construction of the same.” The object of the legislation was to secure mechanics and material men, whose labour, skill, and materials were employed upon and used in buildings. The generality of the provision, however, casts upon the courts the duty of ascertaining not only who are entitled to the benefits of the act, but what kind of services are within its protection. The contract in this case denominates the plaintiff an architect. That he was at the same time a mechanic, is evident from the requirement not only to draw the plans of the work to be done, but the duty of explaining and directing its proper execution. This is work often done by the master-mechanic, and is as essential to the due construction of a building as is the purely mechanical part; for without it, shape, symmetry, and proportion would be wanting: elements, not of beauty alone, but of strength and convenience, in every superstructure. To preserve these elements, some architectural skill is required, but is generally exercised, in ordinary buildings, by a mere mechanic by occupation. This would certainly not impair his right to a lien as such mechanic. A mere naked architect, and who may be such without being an operative mechanic, who draws plans in anticipation of buildings usually, to enable the builder to determine the kind he will erect, could hardly be supposed to be within the act which provides a lien for work “ done for or about the erection or construction of the building.” But very distinguishable from this, is the case of a party employed to devote his entire time to a building, and who draws the plans for every, part of the work, and directs its execution according to *426such plans and specifications. This is labour — mechanical labour of a high order — contributing its proportionate value to the beauty, strength, and convenience of the edifice. Why is this not entitled to be considered as meritorious as mere manual labour with the tools of a trade ? Both are necessary to the accomplishment of the end in view, and both are necessary, or were deemed so to be in this case, to the progress of the building, and were performed in and about its construction. There was nothing in the case to show that such an employee as the plaintiff below was not a mechanic, and not within the meaning of the Acts of Assembly. We find nothing in the definitions to the contrary, and we think the very nature of the work, for which the lien was filed here, was such as entitled the plaintiff to file the lien.
The Act of 1836 seems to favour the idea that an architect in charge of a building might file a lien for his labour, In the 12th section it is provided, that the claimant shall file his lien “ against the owner or reputed owner of the building, and also against the contractor, architect, or builder, when the contract of the claimant is made with such contractor, architect, or builder.” An architect is here placed on the same footing with a contractor, and the latter may file his lien since the passage of the Act of 1845. It was against this class of claimants that the cases of Jones v. Shawhan, 4 W. & S. 257, Hoatz v. Patterson, 5 Id. 537, and Haley v. Prosser, 8 Id. 133, were levelled. The burden of the argument in those cases was the inconvenience of double liens — liens. in favour of the contractor, and also in favour of their mechanics and material men. It was of a contractor claiming a lien that Gibson, C. J., said, in the first of these cases, “he took his own security, and furnished nothing but his superintendence and skill as an undertaker, and was therefore not entitled to a lien.” This decision and the others which followed led to a change of the law, and the Act of 10th April 1845 was passed, requiring the Act of 1836 to be so construed as to allow the filing of a lien by a contractor. These cases, therefore, strengthen the position taken, as is obvious from the grounds on which they were decided, and the legislative repudiation of those grounds.
We are, therefore, of opinion that, where a party, although denominated an architect, as here, is under employment by the owner or contractor of a'building, and devotes his time in making plans and drawings of the work to be done, and in directing and overseeing its execution in accordance therewith, he is within the statute, and entitled to file a lien for his labour, and that the learned judge of the District Court was right in so holding in this case.
The second assignment of error is to the ruling of the court in affirming the right of the plaintiff below to file a claim for his entire contract, although the work was stopped by order of the defendant below before it was quite completed. This is fully sus*427tamable on general principles, and is ruled by Young v. Lyman, 9 Barr 449, recognised in Barclay’s Appeal, 1 Harris 495. These two points thus noticed embrace the entire ground of controversy in this court, and, as we perceive no error in the record, the Judgment is affirmed.